

115 HR 1969 IH: Safe Hydration is an American Right in Energy Development Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1969IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Ms. Schakowsky (for herself, Ms. Tsongas, Mr. Grijalva, Ms. Speier, Mr. Huffman, Mr. Takano, Mrs. Napolitano, Mr. Beyer, Ms. Clark of Massachusetts, Mr. Connolly, Mr. Sarbanes, Ms. Norton, Mr. Blumenauer, Ms. Slaughter, Mr. Ellison, Mr. Yarmuth, Mr. Lowenthal, Mr. Quigley, Mr. Gallego, Mr. Evans, Ms. Lofgren, Ms. Eshoo, Mr. Polis, Mr. Cartwright, Mr. Schiff, Ms. McCollum, Mr. Hastings, Ms. Maxine Waters of California, and Ms. Meng) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require testing of underground sources of drinking water in connection with hydraulic fracturing operations, and for other purposes. 
1.Short titleThis Act may be cited as the Safe Hydration is an American Right in Energy Development Act of 2017. 2.Testing of underground drinking water sources in connection with hydraulic fracturing operations (a)In generalSection 1421(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(b)(1)) is amended—
(1)in subparagraph (C), by striking and at the end; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
(3)by adding at the end the following:  (E)shall prohibit the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities unless the person proposing to conduct the hydraulic fracturing operations agrees to conduct testing and report data in accordance with section 1421A..
(b)Testing and reporting requirementsPart C of the Safe Drinking Water Act is amended by inserting after section 1421 of such Act (42 U.S.C. 300h) the following:  1421A.Testing of underground drinking water sources in connection with hydraulic fracturing operations (a)RequirementsRegulations under section 1421(a) for State underground injection control programs shall, in connection with the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities, require any person conducting such operations—
(1)to conduct testing of underground sources of drinking water in accordance with subsections (c) and (d)— (A)with respect to a site where, as of the date of enactment of this section, underground injection has not commenced for the first time—
(i)prior to commencement of underground injection at the site for the first time; (ii)at least once every 6 months during the period beginning at the commencement of underground injection described in clause (i) and ending at the cessation of such hydraulic fracturing operations; and
(iii)at least once every 12 months during the 5-year period following the end of the period described in clause (ii); (B)with respect to a site where, as of the date of enactment of this section, there is no active underground injection, but underground injection has previously occurred at the site—
(i)prior to renewing underground injection at the site; (ii)at least once every 6 months during the period beginning at such renewal of underground injection and ending at the cessation of such hydraulic fracturing operations; and
(iii)at least once every 12 months during the 5-year period following the end of the period described in clause (ii); and (C)with respect to a site where, as of the date of enactment of this section, such hydraulic fracturing operations are occurring—
(i)at least once every 6 months during the period beginning on the date of enactment of this section ending at the cessation of such hydraulic fracturing operations; and (ii)at least once every 12 months during the 5-year period following the end of the period described in clause (i); and
(2)to submit reports to the Administrator on the results of testing under subparagraph (A), (B), or (C) of paragraph (1) within 2 weeks of such testing. (b)ExceptionThe testing and reporting requirements of subsection (a) do not apply with respect to hydraulic fracturing operations if there is no accessible underground source of drinking water within a radius of one mile of the site where the operations occur.
(c)Sampling locationsTesting required pursuant to subsection (a) shall occur— (1)at all accessible underground sources of drinking water within a radius of one-half mile of the site where the hydraulic fracturing operations occur; and
(2)if there is no accessible underground source of drinking water within such radius, at the nearest accessible underground source of drinking water within a radius of one mile of such site. (d)TestingTesting required pursuant to subsection (a) shall—
(1)be conducted by one or more laboratories certified pursuant to the Environmental Protection Agency’s program for certifying laboratories for analysis of drinking water contaminants; and (2)include testing for any hazardous substance, pollutant, contaminant, or other factor that the Administrator determines would indicate damage associated with hydraulic fracturing operations.
(e)Database; public accessibility
(1)DatabaseThe Administrator shall establish and maintain a database of the results reported pursuant to subsection (a)(2). (2)Public accessibilityThe Administrator shall make such database publicly accessible on the Website of the Environmental Protection Agency.
(3)Public searchabilityThe Administrator shall make such database searchable by zip code, allowing members of the public to easily identify all sites for which reports are submitted pursuant to subsection (a)(2). (f)DefinitionIn this section, the term accessible underground source of drinking water means an underground source of drinking water to which the person conducting the hydraulic fracturing operations can reasonably gain access..
(c)Conforming amendmentSection 1421(d)(1)(B)(ii) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)(B)(ii)) is amended by inserting except as provided in subsection (b)(1)(E) of this section and section 1421A, before the underground injection of fluids or propping agents (other than diesel fuels) pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities. 